Citation Nr: 0115849	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  01-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a compensable rating for residuals of 
frostbite of the left and right feet prior to May 22, 1999.  

2.  Entitlement to an effective date earlier than May 22, 
1999, for the assignment of a 20 percent rating for residuals 
of frostbite of the left foot.  

3.  Entitlement to an effective date earlier than May 22, 
1999, for the assignment of a 20 percent rating for residuals 
of frostbite of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from December 1943 
to June 1946 and from December 1947 to June 1954.  His claim 
for a compensable rating for residuals of frostbite of both 
feet was received by the Department of Veterans Affairs (VA) 
in March 1996.  That claim was remanded by the Board of 
Veterans' Appeals (Board) in February 1999 and March 2000, 
each time for additional development.  

This appeal comes before the Board from a July 2000 rating 
decision by the VA's Montgomery, Alabama, Regional Office 
(RO), which granted separate 20 percent ratings for residuals 
of frostbite of the left foot and residuals of frostbite of 
the right foot, effective May 22, 1999.  When the appellant 
indicated in an August 1999 statement that he disagreed with 
the May 22, 1999, effective date assigned for the 20 percent 
ratings for his residuals of frostbite of each foot, he 
argued that the severity of his frostbite disability had 
existed since he filed his claim for an increase in March 
1996.  Therefore, the Board will construe his current claim 
to include the issue of entitlement to a compensable rating 
for residuals of frostbite of both feet between the date his 
claim was received (March 16, 1996) and the effective date of 
the RO's award of compensation for the disability (May 22, 
1999).  


FINDINGS OF FACT

1.  Residuals of frostbite of the feet were manifested by 
mild symptoms between March 16, 1996, and August 13, 1998.  

2.  Residuals of frostbite of the left foot were manifested 
by paresthesias and pain between August 13, 1998, and May 22, 
1999.  

3.  Residuals of frostbite of the right foot were manifested 
by paresthesias and pain between August 13, 1998, and May 22, 
1999.  

4.  The criteria for a 20 percent rating for residuals of 
frostbite of the left foot were first demonstrated at the May 
22, 1999, VA neurological examination.  

5.  The criteria for a 20 percent rating for residuals of 
frostbite of the right foot were first demonstrated at the 
May 22, 1999, VA neurological examination.  


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for residuals of 
frostbite of both feet from March 16, 1996, to August 13, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7122 (effective prior to August 13, 
1998).  

2.  A 10 percent rating is warranted for residuals of 
frostbite of the left foot from August 13, 1998, to May 22, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7122 (2000).  

3.  A 10 percent rating is warranted for residuals of 
frostbite of the right foot from August 13, 1998, to May 22, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7122 (2000).  

4.  An effective date earlier than May 22, 1999, for the 
assignment of a 20 percent evaluation for residuals of 
frostbite of the left foot is not warranted.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 1991); 38 C.F.R. §§ 3.114, 
3.400(o), Part 4, Diagnostic Code 7122 (2000).  

5.  An effective date earlier than May 22, 1999, for the 
assignment of a 20 percent evaluation for residuals of 
frostbite of the right foot is not warranted.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 1991); 38 C.F.R. §§ 3.114, 
3.400(o), Part 4, Diagnostic Code 7122 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the separate 20 percent ratings 
now assigned for residuals of frostbite of both the left and 
right foot should be effective as of the date he filed his 
claim for a compensable rating for his residuals of bilateral 
frozen feet (which was received by VA on March 16, 1996) 
because his symptoms have been manifested since then.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim; specifically, the need for competent clinical evidence 
showing that his residuals of frostbite of the left and right 
feet had worsened prior to May 22, 1999.  The appellant 
declined the opportunity to present testimony at a personal 
hearing.  The Board is unaware of any additional evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the appellant regarding 
the development of evidence is required.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Service medical records included a November 5, 1950, notation 
of "Frostbite, both feet".  Following service a November 
1954 VA medical examination revealed that the toes of both 
feet were slightly pink, that pulsations of the post tibial 
and dorsalis pedis arteries were good, as was the skin 
condition, and that the arches were normal.  The diagnoses 
included "history of frozen feet- mild."  

Service connection was granted for residuals of bilateral 
frozen feet by a December 1954 rating decision, which 
assigned a noncompensable rating from June 18, 1954.  

In a July 1991 private examination report, R. C. Morley, Jr., 
M.D., noted that the appellant gave a history of bilateral 
foot problems since experiencing frostbite injuries in the 
Korean War, and that he indicated problems during the past 
several months involving bilateral morning pain over the 
heels and pain under the plantar aspect of the first 
metatarsal, bilaterally, with occasional radiation into the 
knees and buttock area.  The appellant was described as an 
extremely active gentleman who had maintained his health 
well.  Physical examination revealed slight collapse of the 
arches that was exaggerated on walking and became almost 
complete flattening as he stepped through, and thin mobile 
fatpads under the first metatarsals and heels with local 
tenderness in both areas to palpation.  Dorsiflexion of the 
toes did not cause increased pain in the plantar fascia.  X-
rays showed basically no significant degenerative changes in 
either foot, although there was some narrowing of the 
metatarsophalangeal joint of each great toe, without any 
stress fractures or other bony abnormalities identified.  The 
impression was bilateral plantar fasciitis, heel pain 
syndrome, and metatarsalgia of the first metatarsal, as well 
as supple pes planus.  The physician prescribed orthotics 
with medial arch and heel cushion, physical therapy to the 
heels, and medication.  

VA medical records, dated from August 1991 to March 1999, 
show that the appellant complained of paresthesias of the 
feet in February 1992 and while denying intermittent 
claudication, reported intermittent tingling in the left leg.  
Examination revealed diminished left and right femoral 
pulses, diminished left and right dorsalis pedis pulses, 
little hair on the feet, and loss of skin.  The impressions 
included probable asymptomatic peripheral vascular disease.  
An August 1995 notation indicated that the appellant was 
experiencing some continued pain with his feet, and the 
impression was pes planus.  In June 1996, there was an 
impression of foot pain.  A July 1996 notation from a 
podiatry clinic indicated no significant objective findings.  
In July 1997, it was reported that the appellant complained 
of symptoms of peripheral neuropathy and multiple joint pain.  

A VA feet examination was performed in May 1999, and the 
examiner stated that he had reviewed the appellant's claims 
file prior to the examination.  The appellant gave a history 
of treatment in late 1950 for frozen feet, including having 
fluid withdrawn from blisters by a hypodermic needle, having 
his feet wrapped in Vaseline gauze, and receiving penicillin.  
He stated that he had continued to have trouble with his feet 
and legs through the years, and had drawing of his toes.  He 
claimed that he currently experienced pain, weakness, 
stiffness, swelling, heat and redness, instability, giving 
away, locking, fatigability, and lack of endurance with his 
feet, whether at rest, standing, or walking.  He further 
stated that a podiatrist treated his drawing of his toes with 
Hydroxyzine [sic]; that he had fungus sometimes, with no 
other precipitating or alleviating factors; that he used 
orthotics in his shoes and a walking cane, and that his knees 
would give out.  Physical examination revealed the following 
findings: both feet appeared perfectly normal and had a 
beautiful pink color; there were no callosities or blemishes 
in the skin; the toenails were all normal appearing and free 
of fungus; the shape of the feet was excellent; and there was 
no pes planus or abnormality detected.  The examiner stated 
that there was no evidence of painful motion, edema, 
instability, weakness, or tenderness; that the appellant had 
a feeble gait and carried a cane; that there were no 
callosities, breakdown, or unusual shoe wear pattern; that 
the skin was pink and warm with a good dorsalis pedis and 
posterior tibial pulsation; that posture, standing, 
squatting, supination, pronation, and rising on the toes and 
heels was good; and that there was no hallux valgus.  The 
diagnosis was normal feet.  The examiner reported that, with 
respect to the Remand question, he found no evidence of pain, 
numbness, cold sensitivity, arthralgia, tissue loss, nail 
abnormalities, color changes, locally impaired sensation, or 
hyperhidrosis of the affected parts, and that it was his 
opinion that the appellant's feet were normal.  

A VA neurological examination was also conducted in May 1999 
for the purpose of evaluating the appellant's complaints of 
lower extremity numbness and pain, which he claimed began 
following frostbite injury of the lower extremities he 
suffered during the Korean war while he was on active duty at 
the Chosin Reservoir in November 1950.  He indicated that his 
problems had been initially manifested by blisters and blebs 
over the entire legs and feet that were fluid filled and 
accompanied by pain and numbness in the legs.  He described 
his pain as a burning, also associated with non-healing 
wounds on the legs, with muscle cramps in both feet and the 
calves at night, and indicated that his symptoms had 
progressed over the years, although he had noted some 
improvement with various orthotic devices for the feet.  He 
stated that he used Hydroxyzine at bedtime for muscle cramps 
and that he had been diagnosed with B-12 deficiency, for 
which he had been taking B-12 injections two months before.  
Motor examination of the lower extremities revealed that 
formal strength testing was 5/5 at the bilateral iliopsoas, 
4/5 at the quadriceps and hamstrings, and 4+/5 at the 
anterior tibialis.  Sensory examination showed decreased 
pinprick to above the knee bilaterally.  Also noted were 
atrophic skin changes in the lower extremities, 
proprioception that was poor at the toes and present at the 
ankles, and deep tendon reflexes that were 2+ at the 
bilateral patella and bilateral biceps but absent at the 
ankles and the brachioradialis.  The appellant was able to 
ambulate with a cane, slightly wide based.  The diagnosis was 
symmetric peripheral neuropathy, and the examiner stated that 
the etiology certainly could be related to nerve injury 
suffered from frostbite, but that with the significant 
proprioceptive loss it could be due to B-12 deficiency, for 
which B-12 supplement-ation had been started.  

In a May 2000 follow-up evaluation, the physician who 
performed the May 1999 VA neurological examination opined 
that the majority of the appellant's symmetric peripheral 
neuropathy symptoms, primarily of the lower extremities, 
which included pain and tingling, were the result of his 
freeze injury verus potentially being secondary to vitamin B-
12 deficiency.  

In a July 2000 rating decision, the RO determined that 
because of the change in regulations pertaining to the 
evaluation of residuals of cold injuries the appellant's 
residuals of bilateral frozen feet were now ratable for each 
foot separately, and that based on the findings from the May 
1999 VA neurological examination a 20 percent rating was 
warranted for each foot, effective the date of the 
examination, which was May 22, 1999.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Because the appellant's claim of entitlement to a compensable 
evaluation for his residuals of bilateral frozen feet was 
initiated before the rating criteria for evaluating cold 
injuries due to frostbite were changed on August 13, 1998, 
the Board will review the claim under both sets of criteria 
in order to accord him evaluation under the set of criteria 
that is more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the general rating formula for residuals of cold 
injuries prior to August 13, 1998 (old criteria), residuals 
of frozen feet (immersion foot) with loss of toes or parts 
and persistent, severe symptoms are assigned a 50 percent 
rating when the condition is bilateral and a 30 percent 
rating when the condition is unilateral.  When the residuals 
are manifested by persistent moderate swelling, tenderness, 
redness, etc:, a 30 percent rating is assigned for a 
bilateral condition and a 20 percent rating for a unilateral 
condition.  For mild symptoms, such as chilblains, a 
10 percent rating is assigned for either a bilateral or 
unilateral condition.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective prior to August 13, 1998).  

Under the general rating formula for residuals of cold 
injuries effective August 13, 1998 (new criteria), a 30 
percent rating is assigned for the following in affected 
parts: Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  A 20 
percent rating is assigned when there is arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  Note 2: Evaluate each 
affected part (e.g., hand, foot, ear, nose) separately and 
combine the ratings in accordance with §§4.25 and 4.26.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (effective August 13, 
1998).  

In considering whether an effective date earlier than May 22, 
1999, is warranted for the separate 20 percent ratings for 
residuals of frostbite of the left and right feet, the Board 
notes that where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph  the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  If a 
claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).  

In determining which set of criteria for rating residuals of 
frostbite is more advantageous to the appellant, the Board 
finds that a two-fold analysis must be undertaken because the 
criteria prior to the August 13, 1998, liberalizing change in 
the regulation did not permit the paired extremities to be 
assigned separate ratings.  The Board notes that the 
separately assigned 20 percent ratings for residuals of 
frostbite of the left and right feet result in a combined 40 
percent rating.  

Because the medical evidence does not show that the 
appellant's residuals of frostbite of the feet has ever 
included loss of toes, or parts, and persistent severe 
symptoms so as to warrant a 50 percent rating under the old 
criteria for rating residuals of frostbite, that set of 
criteria is not as advantageous to him as is the new set of 
criteria in considering his claim for an earlier effective 
date for the assignment of the separate 20 percent ratings.  

Before evaluating the effective date issue with regard to the 
new criteria, the Board notes that the VA medical records in 
the claims file indicate that the appellant experienced mild 
symptoms associated with his residuals of frostbite of the 
feet prior to the May 22, 1999, VA neurological examination.  
There were complaints of foot pain, and a complaint of 
peripheral neuropathy symptoms in July 1997.  Therefore, with 
resolution of reasonable doubt in favor of the appellant, the 
Board finds that the clinical findings prior to May 22, 1999, 
more nearly approximate the old criteria under Diagnostic 
Code 7122 for a 10 percent rating for residuals of frostbite 
of the feet, from the date of the appellant's claim, which 
was March 16, 1996, to August 13, 1998, the date of the 
liberalizing regulation.  

In keeping with the Board's finding above as to the 
manifestation of mild symptoms associated with the 
appellant's residuals of frostbite of the feet at the time of 
the liberalizing regulation, the Board has determined that 
the residuals of frostbite of each foot more nearly 
approximated the criteria for a 10 percent rating under the 
new criteria set forth in the liberalizing regulation.  
Hence, separate 10 percent ratings are warranted for the 
appellant's residuals of frostbite of the left and right feet 
from August 13, 1998, to May 22, 1999.  

Except as provided in paragraph (o)(2) of this section and 38 
C.F.R. § 3.401(b), the effective date of a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection.  For disability compensation, an 
effective date will be assigned from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date.  Otherwise, the effective date will be 
the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1) & (2).  

The appellant's claim for an earlier effective date for the 
assignment of separate 20 percent ratings for residuals of 
frostbite of the left and right feet was received by VA in 
August 1999.  As the clinical findings dated prior to the May 
22, 1999, VA neurological examination do not demonstrate that 
the appellant's residuals of frostbite of either the left or 
right foot approximated the degree of severity required to 
satisfy the criteria of a 20 percent rating, the Board is 
unable to identify a basis to grant an effective date earlier 
than May 22, 1999, for the assignment of a 20 percent rating 
for residuals of frostbite of the left foot and a 20 percent 
rating for residuals of frostbite of the right foot.  


ORDER

A 10 percent rating for residuals of frostbite of the feet is 
granted from March 16, 1996, to August 13, 1998, subject to 
the laws and regulations governing the award of VA monetary 
benefits.  

A 10 percent rating for residuals of frostbite of the left 
foot is granted from August 13, 1998, to May 22, 1999, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  

A 10 percent rating for residuals of frostbite of the right 
foot is granted from August 13, 1998, to May 22, 1999, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  

Entitlement to an effective date earlier than May 22, 1999, 
for the assignment of a 20 percent evaluation for residuals 
of frostbite of the left foot is denied.  

Entitlement to an effective date earlier than May 22, 1999, 
for the assignment of a 20 percent evaluation for residuals 
of frostbite of the right foot is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

